Citation Nr: 1633995	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  09-10 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis and infrapatellar bursitis of the left knee.

3.  Entitlement to an initial compensable evaluation for migraine headaches prior to April 12, 2010.

4.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches on or after April 12, 2010.

5.  Entitlement to an initial compensable evaluation for chronic allergic rhinitis and sinusitis with deviated nasal septum prior to April 27, 2010.

6.  Entitlement to an initial evaluation in excess of 30 percent for chronic allergic rhinitis and sinusitis with deviated nasal septum on or after April 27, 2010.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to June 2007.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an October 2013 rating decision, the RO increased the evaluation for the migraine headaches to 30 percent, effective from April 12, 2010, and the evaluation for the chronic allergic rhinitis and sinusitis with deviated nasal septum to 30 percent, effective from April 27, 2010.  Because these evaluations do not represent the highest possible benefit, the issues are in appellate status and have been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

A videoconference hearing was held before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.  Thereafter, the Veteran submitted additional medical evidence, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.
In a June 2014 decision, the Board dismissed the appeal as to the claims for higher initial evaluations for a lumbar strain, malunion/nonunion of fracture carpal bones of the left scaphoid with traumatic arthritis, tinnitus, bilateral sensorineural hearing loss, and essential hypertension.  The Board also remanded the above claims for further development.  The case has since been returned to the Board for appellate review.

The Veteran also filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in May 2008 based, in part, on his PTSD and migraine headache disabilities.  If a claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the RO denied entitlement to TDIU in an October 2008 rating decision.  The Veteran did not express disagreement with that decision, and he has not raised the issue of unemployability since that time.  Thus, the Board finds that the issue of entitlement to TDIU is not currently in appellate status, and no further action is necessary at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records already considered by the RO, as well as the Board hearing transcript.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.






REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.
While the case is on remand, the Veteran will have an opportunity to submit or request that VA attempt to obtain updated treatment records.

Regarding the PTSD with major depressive disorder claim, the Veteran was provided a VA examination in September 2014, with an April 2015 clarifying opinion, in response to the Board's remand.  The examiner identified psychiatric symptomatology, including memory loss and problems with concentration.  She noted that the Veteran reported having significant problems with memory loss, writing fluency, and concentration, all of which were having a negative influence on his work performance.  He further reported that he had a consultation for a traumatic brain injury (TBI) evaluation, but "never heard back from the team."  At the end of the examination report, the examiner recommended that the Veteran seek individual therapy services, as well as a full neuropsychological evaluation to rule out a TBI and to determine the extent of his problems with memory, writing fluency, and concentration.

The Veteran underwent a VA neuropsychological evaluation in August 2008 for complaints of poor memory and poor attention/concentration and was diagnosed with cognitive disorder not otherwise specified (NOS), in addition to his service-connected psychiatric disability.  It does not appear that the VA examiner considered this additional information.  Although the examination was responsive to the Board's prior remand instructions, some medical questions remain, as detailed in the directives below.  

Regarding the left knee claim, the Veteran was most recently provided a VA examination in October 2014; however, the examiner did not conduct all of the required range of motion testing, or explain why the required testing could not be conducted or was not necessary in this case.  See Correia v. McDonald, 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities).  Therefore, an additional examination fully addressing the necessary rating criteria is required to ascertain the current severity and manifestations of this disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric, left knee, migraine headache, and sinus disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any non-VA treatment, including from the Bradford Center and any ear, nose, and throat (ENT) treatment providers.  See, e.g., November 2007 VA treatment record (noting that Veteran had been seeing a private primary care physician in Decatur, Alabama); October 2010 VA treatment record (noting that Veteran was going to follow up with Dr. D., a civilian ENT doctor in Huntsville) and September 2014 VA mental health examination (Veteran reported treatment at Bradford Center).

The AOJ should also secure any outstanding, relevant VA treatment records dated to the present.  The request for VA treatment records should include a search for any treatment records dated from March 2014 to April 2015.  See June 2015 supplemental statement of the case (VA treatment records in claims file are current to the March 2014 submission from the Veteran).

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the September 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the severity and manifestations of the Veteran's service-connected PTSD with major depressive disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the October 2007, September 2008, January 2012, and September 2014 VA examination reports and April 2015 clarifying opinion.

The examiner should clarify whether the clinical findings from the September 2014 examination report of problems with memory and concentration are associated with the service-connected psychiatric disability, as opposed to the nonservice-connected cognitive disorder NOS - or whether it is not possible to make this distinction.  See, e.g., August 2008 VA neuropsychological evaluation and February 2009 VA psychiatry note.

In providing this clarifying opinion, to the extent possible, the examiner should distinguish between the symptoms associated with the service-connected psychiatric disability and any symptoms associated with a nonservice-connected disorder.  If the examiner cannot separate the symptoms, he or she should so state in the report.

If further evaluation or testing of the Veteran is required to make any determination (such as an additional neuropsychological evaluation), the examiner should state so in the report.  The AOJ should then take any necessary steps to schedule the Veteran for any additional testing recommended by the examiner.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee osteoarthritis and infrapatellar bursitis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right knees in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.
The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.  See, e.g., March 2014 Bd. Hrg. Tr. at 4-11 (Veteran described recurrent locking of the left knee and recent need to drain it of fluid).

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing an additional VA examination or obtaining an additional VA medical opinion for the migraine headache and sinus disabilities.

5.  The case should then be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


